Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, the claims suffer from a lack of articles, either indefinite (“a”, as should begin any independent claim and should precede the first recitation of any structural element) or definite (“the” which should begin all dependent claims and precede any second recitation of a named structural element).  This causes particular confusion as to whether a second recitation of a structure such as “carbon deposit” is meant to refer back to a previously recited carbon deposit, or if it is introducing a new element to the claim.
Next, the claims frequently recite a property without clarifying which structural element of the claim possesses said property.  This appears to occur at least in claims 37, 46-49, 51, and 52 (“water content”, “content of magnetic impurities”, etc.).
Third, the claims consistently recite a first broad range for a parameter followed by preferable narrower ranges.  This is improper and per se indefinite.
Finally, claim 37 and other claims recite the term “graphene-like”.  By adding the modifier “like” to the term graphene, Applicant clearly intends to extend the scope of this claim element beyond just graphene.  However, it is not clear from the claim what structures would be sufficiently similar to graphene to be considered “graphene-like” and which would differ sufficiently so as to not be “graphene-like”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727